189 S.E.2d 137 (1972)
281 N.C. 582
Mildred H. YOUNTS
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY.
No. 96.
Supreme Court of North Carolina.
June 16, 1972.
*138 John Randolph Ingram, Asheboro, for plaintiff appellant.
Edwin T. Pullen, Winston-Salem, for defendant appellee.
MOORE, Justice.
Plaintiff contends the trial court erred in granting defendant's motion for a directed verdict at the close of plaintiff's evidence.
On a motion for a directed verdict by the defendant, the court must consider the evidence in the light most favorable to the plaintiff, and may grant the motion only if, as a matter of law, the evidence is insufficient to justify a verdict for the plaintiff. G.S. § 1A-1, Rule 50(a), Rules of Civil Procedure; Adler v. Lumber Mutual Fire Insurance Co., 280 N.C. 146, 185 S.E.2d 144 (1971); Kelly v. International Harvester Co., 278 N.C. 153, 179 S.E.2d 396 (1971); 5A Moore's Federal Practice § 50.02[1] (2d Ed. 1969).
The motion presents substantially the same question for sufficiency as did a motion for an involuntary nonsuit under former G.S. § 1-183. As to the rules which governed the motion for an involuntary nonsuit under G.S. § 1-183, see Bowen v. Gardner, 275 N.C. 363, 168 S.E.2d 47 (1969). See also Comment by Phillips in 1969 Pocket Part to McIntosh, North Carolina Practice and Procedure § 1488.15 (2d Ed. 1969).
The insurance policy on which plaintiff seeks to recover is an owner's liability policy covering a 1953 Oldsmobile, serial No. R546464, issued by defendant to Myers as owner on 1 June 1962. G.S. § 20-279.21(a)(b). In order for the plaintiff to recover on this policy, the burden is on plaintiff to allege and prove that Myers *139 was insured under this policy on 3 November 1962, the date of the accident in which plaintiff was injured. Brevard v. State Farm Mutual Automobile Insurance Co., 262 N.C. 458, 137 S.E.2d 837 (1964); 4 Strong, N.C. Index 2d, Insurance § 106. Defendant is liable to the plaintiff only if its liability accrues under the provisions set out in the contract of insurance between defendant and its insured, Myers. Kirk v. Nationwide Mutual Insurance Co., 254 N.C. 651, 119 S.E.2d 645 (1961). The policy provides that State Farm shall ". . . pay on behalf of the insured all sums which the insured shall become legally obligated to pay . . . arising out of the ownership, maintenance or use of the owned automobile. . . ." (Emphasis added.) In the absence of any provision in the Financial Responsibility Act broadening the liability of the insurer, such liability must be measured by the terms of the policy as written. In Underwood v. National Grange Mutual Liability Co., 258 N.C. 211, 218, 128 S.E.2d 577, 582 (1962), this Court quotes with approval:
"`As is said in Byrd v. American Guarantee & Liability Ins. Co., supra [4 Cir.], 180 F.2d [246], 249, "There is no insurance separate and distinct from the ownership of the car." This is so because an owner's motor vehicle liability policy is a contract between the insurance company and the owner.'"
Accord: Howell v. Travelers Indemnity Co., 237 N.C. 227, 74 S.E.2d 610 (1953).
The question presented then is: Who, within the purview of the Motor Vehicle Financial Responsibility Act of 1953 (Chapter 20, Article 9A), was the owner of the 1953 Oldsmobile on 3 November 1962?
G.S. § 20-279.1(9) defines "owner" as "A person who holds the legal title of a motor vehicle, or in the event a motor vehicle is the subject of an agreement for the conditional sale or lease thereof with the right of purchase upon performance of the conditions stated in the agreement and with an immediate right of possession vested in the conditional vendee or lessee, or in the event a mortgagor of a vehicle is entitled to possession, then such conditional vendee or lessee or mortgagor shall be deemed the owner for the purposes of this article." Under this definition the word "owner" embraces the holder of title and a mortgagor, conditional vendee or lessee having the right of purchase and the right of possession. See Nationwide Mutual Insurance Co. v. Hayes, 276 N.C. 620, 174 S.E.2d 511 (1970).
The evidence in this case shows that on the date the accident occurred, 3 November 1962, the registered title holder of the 1953 Oldsmobile in question was Arthur Lee Charles, not the insured Myers. In order to transfer title, G.S. § 20-72(b) as amended by the General Assembly in 1961 provided that the owner shall ". . . endorse an assignment and warranty of title including in such endorsement the name and address of the transferee and the date of transfer, in form approved by the Department upon the reverse side of the certificate of title or execute an assignment and warranty of title of such vehicle and a statement of all liens or encumbrances thereon, which statement shall be verified under oath by the owner, who shall deliver the certificate of title to the purchaser or transferee at the time of delivering the vehicle.. . . Transfer of ownership in a vehicle by an owner is not effective until the provisions of this subsection have been complied with."
In International Service Insurance Co. v. Iowa Nat. Mutual Insurance Co., 276 N.C. 243, 172 S.E.2d 55 (1970), Justice Huskins, in construing G.S. § 20-72(b), said:
"We hold therefore that after 1 July 1961, the effective date of the amendments, no title passed to the purchaser of a motor vehicle until (1) the certificate of title has been assigned by the vendor, (2) delivered to the vendee or his agent, and (3) application made for a new certificate *140 of title. This accords with prior decisions in National Bank of Sanford v. Greensboro Motor Co., supra [264 N.C. 568, 142 S.E.2d 166], and Community Credit Co. v. Norwood, supra [257 N.C. 87, 125 S.E.2d 369]." (The accident in the present case occurred 3 November 1962.)
See Nationwide Mutual Insurance Co. v. Fireman's Insurance Co., 279 N.C. 240, 182 S.E.2d 571 (1971), and Nationwide Mutual Insurance Co. v. Hayes, supra, for cases construing this statute subsequent to the 1963 amendment.
In this case, there is no evidence that Myers was the holder of a legal title to the Oldsmobile in question or that he was a mortgagor, conditional vendee, or lessee, having the right of purchase and the right of possession. Nationwide Mutual Insurance Co. v. Hayes, supra. The only evidence offered by plaintiff concerning the ownership of the 1953 Oldsmobile was the testimony of one Billy Joe Wright. Wright testified that he had been the owner of a 1953 Oldsmobile, serial No. 1546464. (It is noted that the insurance policy in question described the insured automobile as a 1953 Oldsmobile, serial No. R546464.) Wright undertook to testify that he sold this automobile and transferred the title to Charles; that during the latter part of May 1962 he saw Myers sign on the Charles title certificate a purchaser application for a new certificate of title to that vehicle; and that he also saw a representative of the Lexington State Bank sign this title certificate to Myers. Both the application and the title certificate were signed before a notary public. Wright further undertook to testify that his sale of the automobile to Charles had been financed by the Lexington State Bank and that when Charles failed to pay the bank he (Wright) paid the note and the bank transferred title to Myers. Wright further testified that he took a personal lien on the car, the bank gave him the title certificate which he gave to Myers so that Myers could get his insurance, and that was the last he ever saw of this certificate. The court sustained defendant's objection to Wright's testimony concerning the title certificate. Plaintiff assigns this as error.
Neither Myers nor his wife testified concerning the title to the car although the attorney for the plaintiff stipulated at a pretrial conference that both were available and would testify. Ordinarily, a document is the best evidence of its own contents, and before parol testimony is competent to prove the contents the party offering such testimony must first account satisfactorily for his failure to produce the originalsuch as, proof of the loss or destruction of the original. Orr v. Twiggs, 210 N.C. 578, 187 S.E. 791 (1936); Dumas v. Powell, 14 N.C. 103 (1831); 3 Strong, N.C. Index 2d, Evidence § 31; Stansbury, N.C. Evidence §§ 190-192 (2d Ed. 1963). Until plaintiff offered some testimony to the effect that the title certificate in this case had been lost or destroyed, the certificate itself was the best evidence of its contents, and, in the absence of such testimony, the parol testimony of the witness Wright as to its contents was properly excluded by the trial judge.
There was no attempt to show that the registered title owner Charles had transferred title in the manner prescribed by G.S. § 20-72(b) or that the Lexington State Bank, if it had a lien, had foreclosed this lien or complied with G.S. § 20-77 in order to procure a new title certificate. Under these circumstances, Charles was still the owner of the vehicle on the date of the accident in question. Nationwide Mutual Insurance Co. v. Hayes, supra; International Service Insurance Co. v. Iowa Nat. Mutual Insurance Co., 276 N.C. 243, 172 S.E.2d 55 (1970). Since Myers was not the owner of the 1953 Oldsmobile at the time of the collision, Myers was not insured under the owner's policy issued by the defendant to Myers on 1 June 1962. Therefore, plaintiff is not entitled to recover *141 on this policy and the trial court correctly allowed defendant's motion for a directed verdict.
The decision of the Court of Appeals is affirmed.
Affirmed.